Citation Nr: 1229132	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right lower leg venous insufficiency, currently rated as 60 percent.  

2.  Entitlement to an increased rating for left lower leg venous insufficiency, currently rated as 40 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to February 1994.   

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Since the September 2008 Statement of the Case (SOC), new evidence has been associated with the record relevant to the claim on appeal.  However, in August 2012, the Veteran waived RO consideration of the evidence in the first instance.

The  issues of entitlement to service connection for hypertension and gynecomastia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Right lower leg venous insufficiency is manifested by stasis pigmentation and edema but not massive board-like edema.  

2.  Left lower leg venous insufficiency is manifested by stasis pigmentation and edema but no ulceration.  





CONCLUSIONS OF LAW

1.  Right lower leg venous insufficiency is no more than 60 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).

2.  Left lower leg venous insufficiency is no more than 40 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in August 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the Veteran's disabilities have not significantly changed and that a uniform rating is warranted throughout the appeal period, except as noted in the body of this decision.  

The Veteran's disability is rated under Diagnostic Code 7121 which addresses post-phlebitic syndrome regardless of etiology.  Under this code, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 U.S.C.A. § 4.104, Diagnostic Code 7121 (2011). 

ANALYSIS

Initially, the Board notes that the Veteran was granted a temporary evaluation of 100 percent for right lower leg venous insufficiency, effective May 17, 2007 based on surgical or other treatment necessitating convalescence.  An evaluation of 60 percent disabling was assigned from July 1, 2007.  He was granted a temporary evaluation of 100 percent for left lower leg venous insufficiency, effective June 14, 2007 based on surgical or other treatment necessitating convalescence.  An evaluation of 40 percent disabling was assigned from August 1, 2007.  The Veteran has appealed the denial of a rating higher than 60 percent disabling for right lower leg venous insufficiency and 40 percent disabling for left lower leg venous insufficiency.  Based on the evidence presented, the Board finds against the claims.  

In July 2007, the Veteran expressed that his disability had increased in severity and that he had surgery in May 2007 and June 2007.  In the January 2008 VA examination, the Veteran reported ache and fatigue in his legs.  He stated that he had a fiery abnormal sensation in his legs at rest.  He could not stand for prolonged period of time by his account but he did so for work.  He reported that he could probably walk a mile if he had to.  His symptoms of post phlebitic syndrome and edema were reportedly improved by elevation of the extremity and compression hosiery.   

Examination revealed there was no cyanosis, ecchymosis or petechiae except for an area that was 4 cm x 8 cm on the medial aspect of the right foot just posterior and superior to the medial malleoli that was erythematous and slightly warm to touch.  At the superior portion of the rectangular area, there was a small stasis ulcer that was circular in nature.  The nails bilaterally on the lower extremity were thickened with more white than yellow.  There was no acne or chloracne and/or acne that approached 5 percent of the Veteran's exposed or total body surface area.  The affected area with erythema and the small stasis ulcer on the medial right ankle was probably less than 1 percent of total body area.  There was no evidence of inguinal lymphadenopathy and/or objective findings of any acute thrombophlebitic episodes at that time.  Venous insufficiency aggravated by obesity was diagnosed.  

The Veteran expressed in May 2008 that his legs did not respond to the surgery and that he had massive board like edema with constant pain at rest.  In October 2008, the Veteran related that his legs did not have the range of motion that they had which caused severe problems with the bottom of his foot.  He related that his pain was constant.  

In the April 2009 VA examination, the Veteran reported recurrent ulcers to the right lower extremity but denied any problems with the left lower extremity after the surgery.  He related to the examiner that his right lower extremity symptoms of aching and pain were worse with weight bearing.  The Veteran reported his surgery had minimal effectiveness on the right but good effectiveness on the left.  Residuals and recurrent symptoms occurred on the right lower extremity with pain and swelling associated with aching and fatigue that was present at rest and after any prolonged standing or walking.  Elevation of the extremity, use of a wound therapy system, distal compression pump and TENS unit provided only temporary relief.  

Examination revealed visible varicose veins that were superficial.  They were not palpable, tortous or dilated.  He had a right heel ulcer that was approximately 2 cm with cental granulation.  There was no active drainage and it was not malodorous.  He had bilateral stasis dermatitis about the ankles.  The toes were thickened, deformed and yellow.  The skin was warm to touch and there was mild 1+ edema to the right foot.  He had bilateral stasis pigmentation.  The edema in the right foot was not board like and not persistent.  The condition affected less than 1 percent of the exposed body and 0 percent of the entire body.  There was no scarring, disfigurement, acne or chloracne.  

The 60 percent rating for right lower leg venous insufficiency contemplates persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A higher rating requires massive board-like edema with constant pain at rest.  At most, the evidence shows stasis pigmentation and edema of the right leg.  However, the edema is not shown to be board like and/or persistent.  As such, a higher rating is not warranted for right lower leg venous insufficiency.  

The 40 percent rating for left lower leg venous insufficiency contemplates persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A higher rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  At most, the evidence shows stasis pigmentation and edema of the left leg.  Ulceration is not shown by the record.  As such, a higher rating is not warranted for left lower leg venous insufficiency.

The Board has considered the lay and medical evidence of record.  We acknowledge the Veteran's report that his legs did not respond to the surgery and that he had massive board like edema with constant pain at rest.  We have also considered his contentions that the range of motion in his legs have diminished.  We find that he is competent to report pain, board-like swelling and other limitations.  However, while the Veteran reported in October 2008 that his legs did not respond to the surgery and that he had constant pain, during his April 2009 VA examination he denied any problems with the left lower extremity after his surgery.  We find that the Veteran has presented inconsistent statements and that he has not been a credible historian.  Furthermore, while he reported having massive board like edema with constant pain at rest, we note that examination in April 2009 revealed that the edema in the right foot was not board like or persistent.  Clearly, there is a conflict between the medical and lay evidence.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher rating is not warranted for either leg.  Specifically, medical evidence that establishes that there is no board-like swelling is more probative than a lay statement advanced in support of a claim for monetary benefits.  The more credible and probative evidence is against the claim.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered whether there are any other diagnostic codes that are applicable to the Veteran's disability, but has found none.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 60 percent disabling for right lower leg venous insufficiency is denied. 

A rating higher than 40 percent disabling for left lower leg venous insufficiency is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


